DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/03/2022. The amendments filed on 6/03/2022 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-23, 26-29, 31, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (U.S. Pub. No. 20140275962) hereinafter Foo, in view of Gronningsaeter et al. (U.S. Pat. No. 6019724) hereinafter Gronningsaeter, in further view of Yan et al. (U.S. Pat. No. 7349522) hereinafter Yan.
Regarding claim 16, primary reference Foo teaches:
A system (abstract), comprising: 
a computer having at least one processor configured to track an image representation of an anatomical body part of a patient in a sequence of medical images, the anatomical body part being subject to a periodic breathing movement of the patient ([0018], “treatment volume for respiration” is included in MR and real-time ultrasound, which is considered to be an image representation of the anatomical body part to be treated for a tumor; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]), the at least one processor executing instructions to perform the steps of: 
acquiring, at the at least one processor, advance medical image data comprising an advance medical image having a primary image representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a first movement phase. These are medical images, and therefore include a “primary image representation” of the anatomical body part as claimed; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result of respiration”; [0039]; since the pre-treatment images are acquired over a 4D scale and account for respiration, this advance image data is considered to include a primary representation of the anatomical body part as it includes movement of the target body region across respiration movement);
acquiring, at the at least one processor, time-related current medical image data from an image source describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and t* represent the ultrasound and MR images acquired at different times; [0026]; [0027], the ultrasound array acquires images in real-time; [0034], treatment 4D ultrasound images; [0035], real-time refers to obtaining information or performing tracking while performing radiation therapy; [0040]; [0041]; [0042]), wherein the sequence comprises 
a first current medical image comprising an image representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(𝑟⃗, t) which at a specific time t is considered to be a representation of the anatomical body part in the first breathing phase. Since this is an ultrasound medical image, it comprises “an image representation” of the anatomical body part; [0025], U(𝑟⃗, t) is considered to also include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be part of the overall anatomical body part target, as CTV(𝑟⃗, t) changes with respiration motion, and within the ultrasound image forms an image representation of the anatomical body part, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and
at least one tracking current medical image comprising a second current medical image, which is different from the first current medical image and comprises an image representation of the anatomical body part in the second breathing phase which is different from the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(𝑟⃗, t) which at a time t other than the “first movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the first movement phase. This also forms a “second current medical image” as it is also within the ultrasound images over time, and contains an “image representation” of the anatomical body part as claimed. Since the 4D medical images are acquired throughout respiration movement, it will acquire images in both “inhalation” and “exhalation” which are the two “phases” of respiration.; [0025]; U(𝑟⃗, t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4D ultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”; [0041], “In one embodiment, from the real-time ultrasound images acquired during radiation therapy, U.sub.rad([right arrow over (r)], t*), the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; see also [0046]; [0048]-[0052]; and [0053] which further describe the comparing of real-time images with advance images including the similarity further cited with respect to the limitations below);
determining, at the at least one processor and based on the comparing, that a similarity between the image representation of the anatomical body part in the first current medical image and the primary image representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image. The anatomical markers within the images form a part of the “image representation” and the “primary image representation” that are used to determine a similarity between the sets of images for further registration and alignment of the images; [0034]; [0037]; [0041], “the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”, as the markers are within the image data of the current images and the advance images, these are considered to be the image representation of the anatomical body part, as the markers are anatomical markers; [0044], “Using this comparison, matched MR images may be identified at 108, such as based on images having the closest aligned marker positions.” The “closest aligned marker positions” is considered to be a measure of similarity and exceeding a predetermined extent of alignment; [0046], the real-time images and identified anatomical markers are compared to the calibration set with the matched MR images (advance image) identified based on the “closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0052]; [0053])
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary image representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is matched to the corresponding M(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance medical image and first current medical image establish a relationship with the same first breathing phase; [0029]; [0034], mapping the treatment 4D ultrasound images to the pre-treatment ultrasound images and “reflect the same spatial position of the anatomy at a specific time point”, as both the ultrasound images and MR images are image representations, this forms a substantially the same anatomical body part image representation in both the current medical image and the advance medical image; [0035]; [0037], transformation tables 84 correlate the ultrasound images 86 with the MR 4D images 88; [0040]; [0041], Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0053]); 
determining, by the at least one processor and based on the advance medical image data and the current medical image data, first image subset data describing a first image subset of the first current medical image, the first image subset comprising the image representation of the anatomical body part in the first breathing phase ([0024], fiducial markers are determined based on anatomical markers throughout respiration, with the correlated images between the pre-treatment and real-time including the first breathing phase; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset. As this is within the ultrasound images, it comprises the image representation of the anatomical body part; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050], further describe the segmented tumor volume tracked within the breathing phases); 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the at least one tracking current medical image, the at least one tracked image subset comprising the image representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part. As the data is within the real-time ultrasound image, this is comprising the image representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])
Primary reference Foo fails to teach:
current medical image data from a two-dimensional image source
However, the analogous art of Gronningsaeter of a method for guiding a diagnostic procedure using registered image data between ultrasound and MR imaging modalities (abstract) teaches:
current medical image data from a two-dimensional image source (col 3, lines 8-20; col 4, lines 14-22; col 8, lines 19-65; col 9, lines 27-57. As the reference teaches to the use of 2D and 3D ultrasound imaging types interchangeably with registration with an MR pre-operative imaging modality (col 7, lines 56-62), this teaches to the Foo reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the use of a two-dimensional image source as taught by Gronningsaeter because certain medical procedures such as guided needle procedures require the use of 2D ultrasound probes. Therefore utilizing a 2D image source provides the physician with more accurate real-time guidance for procedures such as needle biopsies (Gronningsaeter, col 4, lines 14-22). 
Primary reference Foo further fails to teach:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase 
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data tracking a position of the image representation of the anatomical body part in the sequence of current medical images that respectively correspond to one of the plurality of breathing phases
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several respiratory cycles”) include both inhalation and exhalation which are considered to be the first and second breathing phases. The movement phase data is acquired from the images which teaches to primary reference Foo for image analysis)
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data tracking a position of the image representation of the anatomical body part in the sequence of current medical images that respectively correspond to one of the plurality of breathing phases (figure 8, respiratory phase indicator 30; col 7, lines 7-30, lines 54-61, teach to the use of the respiratory phase indicator, which in the combined invention, uses the data acquired by the Foo reference in the image analysis (current medical image data, subset tracking data, current movement phase data). Yan teaches to internal breathing curve data acquired from the respiratory phase indicator 96 which uses a radiopaque marker 60 which is viewable in both the fluoroscopic imaging stream (current medical images) and the DRR images (advance medical images), and include the breathing phases of the respiratory cycle (see col 7, lines 56-61) and relate to a position of the marker in relation to the patient’s anatomical body part that moves during the imaging process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo and Gronningsaeter to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (Yan, col 7, lines 54-61). This additional precision enables more accurate prediction of the movement of related tissue structures, and limits side-effects such as increased radiation dose (Yan, col 8, lines 29-34). 
Regarding claim 17, primary reference Foo teaches:
A computer-implemented method of determining a representation of an anatomical body part of a patient in a sequence of medical images, the anatomical body part being subject to a periodic breathing movement of the patient ([0018], “treatment volume for respiration”; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]), the method comprising executing, on at least one processor of at least one computer, steps of: 
acquiring, at the at least one processor, advance medical image data comprising an advance medical image comprising a primary image representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a first movement phase. These are medical images, and therefore include a “primary image representation” of the anatomical body part as claimed;; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result of respiration”; [0039]; since the pre-treatment images are acquired over a 4D scale and account for respiration, this advance image data is considered to include a primary representation of the anatomical body part as it includes movement of the target body region across respiration movement); 
acquiring, at the at least one processor, time-related current medical image data from an image source describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and t* represent the ultrasound and MR images acquired at different times; [0026]; [0027], the ultrasound array acquires images in real-time; [0034], treatment 4D ultrasound images; [0035], real-time refers to obtaining information or performing tracking while performing radiation therapy;  [0040]; [0041]; [0042];), wherein the sequence comprises 
a first current medical image comprising an image representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a specific time t is considered to be a representation of the anatomical body part in the first breathing phase. Since this is an ultrasound medical image, it comprises “an image representation” of the anatomical body part; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be part of the overall anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and 
a tracking current medical image which is different from the first current medical image and comprises an image representation of the anatomical body part in the second breathing phase which is different from the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a time t other than the “first movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the first movement phase. This also forms a “an image representation” as it is also within the ultrasound images over time. Since the 4D medical images are acquired throughout respiration movement, it will acquire images in both “inhalation” and “exhalation” which are the two “phases” of respiration; [0025]; U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4Dultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”; [0041], “In one embodiment, from the real-time ultrasound images acquired during radiation therapy, U.sub.rad([right arrow over (r)], t*), the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; see also [0046]; [0048]-[0052]; and [0053] which further describe the comparing of real-time images with advance images including the similarity further cited with respect to the limitations below);
determining, at the at least one processor and based on the comparing, that a similarity between the image representation of the anatomical body part in the first current medical image and the primary image representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image. The anatomical markers within the images form a part of the “image representation” and the “primary image representation” that are used to determine a similarity between the sets of images for further registration and alignment of the images; [0034]; [0037]; [0041], “the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; [0044], “Using this comparison, matched MR images may be identified at 108, such as based on images having the closest aligned marker positions.” The “closest aligned marker positions” is considered to be a measure of similarity and exceeding a predetermined extent of alignment; [0046], the real-time images and identified anatomical markers are compared to the calibration set with the matched MR images (advance image) identified based on the “closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0052]; [0053])
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary image representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is matched to the corresponding M(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance medical image and first current medical image establish a relationship with the same first breathing phase; [0029]; [0034], mapping the treatment 4D ultrasound images to the pre-treatment ultrasound images and “reflect the same spatial position of the anatomy at a specific time point”, as both the ultrasound images and MR images are image representations, this forms a substantially the same anatomical body part image representation in both the current medical image and the advance medical image; [0035]; [0037], transformation tables 84 correlate the ultrasound images 86 with the MR 4D images 88; [0040]; [0041], Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0053]); 
determining, by the at least one processor and based on the advance medical image data and the current medical image data, first image subset data describing a first image subset of the first current medical image, the first image subset comprising the image representation of the anatomical body part in the first breathing phase ([0024], fiducial markers are determined based on anatomical markers throughout respiration, with the correlated images between the pre-treatment and real-time including the first breathing phase; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset. As this is within the ultrasound images, it comprises the image representation of the anatomical body part; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050], further describe the segmented tumor volume tracked within the breathing phases); 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the tracking current medical image, the at least one tracked image subset comprising the image representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part. As the data is within the real-time ultrasound image, this is comprising the image representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])
Primary reference Foo fails to teach:
current medical image data from a two-dimensional image source
However, the analogous art of Gronningsaeter of a method for guiding a diagnostic procedure using registered image data between ultrasound and MR imaging modalities (abstract) teaches:
current medical image data from a two-dimensional image source (col 3, lines 8-20; col 4, lines 14-22; col 8, lines 19-65; col 9, lines 27-57. As the reference teaches to the use of 2D and 3D ultrasound imaging types interchangeably with registration with an MR pre-operative imaging modality (col 7, lines 56-62), this teaches to the Foo reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the use of a two-dimensional image source as taught by Gronningsaeter because certain medical procedures such as guided needle procedures require the use of 2D ultrasound probes. Therefore utilizing a 2D image source provides the physician with more accurate real-time guidance for procedures such as needle biopsies (Gronningsaeter, col 4, lines 14-22). 
Primary reference Foo further fails to teach:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase 
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data describing a time-correlation of the image positions of the anatomical body part and the sequence of current medical images
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several respiratory cycles”) include both inhalation and exhalation which are considered to be the first and second breathing phases. The movement phase data is acquired from the images which teaches to primary reference Foo for image analysis)
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data tracking a position of the image representation of the anatomical body part in the sequence of current medical images that respectively correspond to one of the plurality of breathing phases (figure 8, respiratory phase indicator 30; col 7, lines 7-30, lines 54-61, teach to the use of the respiratory phase indicator, which in the combined invention, uses the data acquired by the Foo reference in the image analysis (current medical image data, subset tracking data, current movement phase data). Yan teaches to internal breathing curve data acquired from the respiratory phase indicator 96 which uses a radiopaque marker 60 which is viewable in both the fluoroscopic imaging stream (current medical images) and the DRR images (advance medical images), and include the breathing phases of the respiratory cycle (see col 7, lines 56-61) and relate to a position of the marker in relation to the patient’s anatomical body part that moves during the imaging process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo and Gronningsaeter to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (col 7, lines 54-61). This additional precision enables more accurate prediction of the movement of related tissue structures, and limits side-effects such as increased radiation dose (Yan, col 8, lines 29-34). 
Regarding claim 18, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
wherein the current movement phase data is generated based on acquiring digital signals describing the vital movement which have been generated based on tracking marker devices attached to the patient's body and correlating the result of the acquired digital signals with the current medical image data, and
wherein the first current medical image is determined, by the processor, based on the current movement phase data
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein the current movement phase data is generated based on acquiring digital signals describing the vital movement which have been generated based on tracking marker devices attached to the patient's body and correlating the result of the acquired digital signals with the current medical image data (col 7, lines 21-61; the fluoroscopic images taken during respiratory phases are tracked using markers on a belt located on the patient’s chest, this correlates and describes the vital movement of the patient’s breathing), and
wherein the first current medical image is determined, by the at least one processor, based on the current movement phase data (col 7, lines 54-67; figure 8 shows the system including workstation that uses the respiratory phase data for imaging; figure 3 and figure 5 show examples of the produced image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the movement phase data from marker devices as taught by Yan because it is reliable and sensitive in detecting respiration phase (col 7, lines 31-35). 
Regarding claim 19, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches: 
wherein the first image subset data describes the position of the first image subset in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050]), 
and wherein the subset tracking data describes position of the at least one tracked image subset respectively in the at least one tracking current medical image ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Regarding claim 21, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches:
wherein the first image subset data is determined, by the at least one processor, based on determining, by the at least one processor, a corresponding image representation of the anatomical body part in the advance medical image and in the sequence of current medical images  ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
Regarding claim 22, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 21. Primary reference Foo further fails to teach:
comprising a step of acquiring, at the at least one processor, current medical image user input data describing an input by a user for selecting the first image subset from the first current medical image wherein the first image subset data is determined, by the at least one processor, based on the user input data
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
comprising a step of acquiring, at the at least one processor, current medical image user input data describing an input by a user for selecting the first image subset from the first current medical image wherein the first image subset data is determined, by the at least one processor, based on the user input data (col 8, lines 29-34, lines 51-53, lines 57-59; the system enables the user to modify the field position and margins of the regions for treatment doses; also see figures 8 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the user input feature as taught by Yan because it enables physicians to provide real-time expert guidance on possible target region locations. This provides more accurate dynamic tuning of the system outside of pre-programmed responses. 
Regarding claim 23, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Foo further teaches:
comprising a step of acquiring, at the at least one processor, advance image subset data describing an advance image subset of the advance medical image comprising the primary image representation of the anatomical body part [0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050]), 
wherein the first image subset data is determined, by the at least one processor, based on the advance image subset data ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a first time t is considered to be a representation of the anatomical body part in the first movement phase; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be the anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first movement phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]).
Regarding claim 26, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 23. Primary reference Foo further fails to teach:
wherein the first image subset data is determined, by the at least one processor, based on the result of comparing the advance image subset data to the first current medical image
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein the first image subset data is determined, by the at least one processor, based on the result of comparing the advance image subset data to the first current medical image (col 4, lines 56-64; col 5, lines 15-28; col 7, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the comparison of image data as taught by Yan because it is reliable and sensitive in detecting respiration phase (col 7, lines 31-35). 
Regarding claim 27, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Foo further teaches: 
wherein the subset tracking data is determined by determining, by the processor, a region in the tracking current medical image which is comparable to the first image subset ([0024]-[0029]; [0034]-[0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053]).
Regarding claim 28, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
wherein the advance medical image data is generated by applying a computed tomography imaging method to the patient's body, wherein the advance medical image is a digitally rendered radiograph rendered from the computed tomography of the patient's body, 
and wherein the sequence of current medical images has been generated by applying a conventional x-ray imaging method
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein the advance medical image data is generated by applying a computed tomography imaging method to the patient's body, wherein the advance medical image is a digitally rendered radiograph rendered from the computed tomography of the patient's body (col 3, lines 65-67; col 5, lines 17-19), 
and wherein the sequence of current medical images has been generated by applying a conventional x-ray imaging method (col 5, lines 17-19, lines 41-42; fluoroscopic imaging is considered to be a conventional x-ray imaging method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the CT imaging as taught by Yan because CT imaging provides high resolution imaging for precise depiction of target anatomies such as tumors. 
Regarding claim 29, primary reference Foo teaches:
A non-transitory computer-readable program storage medium storing a program, which, when executed on at least one processor of at least one computer or when loaded into a memory of the at least one computer, causes the at least one computer to perform a computer-implemented method of determining a representation of an anatomical body part of a patient in a sequence of medical images, the anatomical body part being subject to a periodic breathing movement of the patient ([0018], “treatment volume for respiration”; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]), the method comprising executing, on the at least one processor of the at least one computer, steps of: 
acquiring, at the at least one processor, advance medical image data comprising an advance medical image having a primary image representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a first movement phase. These are medical images, and therefore include a “primary image representation” of the anatomical body part as claimed; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result of respiration”; [0039]; since the pre-treatment images are acquired over a 4D scale and account for respiration, this advance image data is considered to include a primary representation of the anatomical body part as it includes movement of the target body region across respiration movement); 
acquiring, at the at least one processor, time-related current medical image data from an image source describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and t* represent the ultrasound and MR images acquired at different times; [0026]; [0027], the ultrasound array acquires images in real-time; [0034], treatment 4D ultrasound images; [0035], real-time refers to obtaining information or performing tracking while performing radiation therapy;  [0040]; [0041]; [0042]), wherein the sequence comprises 
a first current medical image comprising an image representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a specific time t is considered to be a representation of the anatomical body part in the first breathing phase. Since this is an ultrasound medical image, it comprises “an image representation” of the anatomical body part; [0025], U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be part of the overall anatomical body part target, as CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) changes with respiration motion, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and 
a tracking current medical image which is different from the first current medical image and comprises an image representation of the anatomical body part in the second breathing phase which is different from the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which at a time t other than the “first movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the first movement phase. This also forms a “image representation” of the anatomical body part, as it is also within the ultrasound images over time as claimed. Since the 4D medical images are acquired throughout respiration movement, it will acquire images in both “inhalation” and “exhalation” which are the two “phases” of respiration.; [0025]; U(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4Dultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”; [0041], “In one embodiment, from the real-time ultrasound images acquired during radiation therapy, U.sub.rad([right arrow over (r)], t*), the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; see also [0046]; [0048]-[0052]; and [0053] which further describe the comparing of real-time images with advance images including the similarity further cited with respect to the limitations below);
determining, at the at least one processor and based on the comparing, that a similarity between the image representation of the anatomical body part in the first current medical image and the primary image representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image. The anatomical markers within the images form a part of the “image representation” and the “primary image representation” that are used to determine a similarity between the sets of images for further registration and alignment of the images; [0034]; [0037]; [0041], “the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; [0044], “Using this comparison, matched MR images may be identified at 108, such as based on images having the closest aligned marker positions.” The “closest aligned marker positions” is considered to be a measure of similarity and exceeding a predetermined extent of alignment; [0046], the real-time images and identified anatomical markers are compared to the calibration set with the matched MR images (advance image) identified based on the “closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0052]; [0053])
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary image representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is matched to the corresponding M(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance medical image and first current medical image establish a relationship with the same first breathing phase; [0029]; [0034], mapping the treatment 4D ultrasound images to the pre-treatment ultrasound images and “reflect the same spatial position of the anatomy at a specific time point”. As both the ultrasound images and MR images are image representations, this forms a substantially the same anatomical body part image representation in both the current medical image and the advance medical image; [0035]; [0037], transformation tables 84 correlate the ultrasound images 86 with the MR 4D images 88; [0040]; [0041], Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0053]); 
determining, by the at least one processor and based on the advance medical image data and the current medical image data, first image subset data describing a first image subset of the first current medical image, the first image subset comprising the image representation of the anatomical body part in the first breathing phase ([0024], fiducial markers are determined based on anatomical markers throughout respiration, with the correlated images between the pre-treatment and real-time including the first breathing phase; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset. As this is within the ultrasound images, it comprises the image representation of the anatomical body part; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050], further describe the segmented tumor volume tracked within the breathing phases); 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the tracking current medical image, the at least one tracked image subset comprising the image representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; As the data is within the real-time ultrasound image, this is comprising the image representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])
Primary reference Foo fails to teach:
current medical image data from a two-dimensional image source
However, the analogous art of Gronningsaeter of a method for guiding a diagnostic procedure using registered image data between ultrasound and MR imaging modalities (abstract) teaches:
current medical image data from a two-dimensional image source (col 3, lines 8-20; col 4, lines 14-22; col 8, lines 19-65; col 9, lines 27-57. As the reference teaches to the use of 2D and 3D ultrasound imaging types interchangeably with registration with an MR pre-operative imaging modality (col 7, lines 56-62), this teaches to the Foo reference)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the use of a two-dimensional image source as taught by Gronningsaeter because certain medical procedures such as guided needle procedures require the use of 2D ultrasound probes. Therefore utilizing a 2D image source provides the physician with more accurate real-time guidance for procedures such as needle biopsies (col 4, lines 14-22). 
Primary reference Foo further fails to teach:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data tracking a position of the image representations of the anatomical body part in the sequence of current medical images that respectively correspond to one of the plurality of breathing phases
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several respiratory cycles”) include both inhalation and exhalation which are considered to be the first and second breathing phases. The movement phase data is acquired from the images which teaches to primary reference Foo for image analysis)
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data tracking a position of the image representations of the anatomical body part in the sequence of current medical images that respectively correspond to one of the plurality of breathing phases (figure 8, respiratory phase indicator 30; col 7, lines 7-30, lines 54-61, teach to the use of the respiratory phase indicator, which in the combined invention, uses the data acquired by the Foo reference in the image analysis (current medical image data, subset tracking data, current movement phase data). Yan teaches to internal breathing curve data acquired from the respiratory phase indicator 96 which uses a radiopaque marker 60 which is viewable in both the fluoroscopic imaging stream (current medical images) and the DRR images (advance medical images), and include the breathing phases of the respiratory cycle (see col 7, lines 56-61) and relate to a position of the marker in relation to the patient’s anatomical body part that moves during the imaging process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo and Gronningsaeter to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (col 7, lines 54-61). This additional precision enables more accurate prediction of the movement of related tissue structures, and limits side-effects such as increased radiation dose (col 8, lines 29-34). 
Regarding claim 31, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
Based on the internal breathing curve, a control signal to a treatment unit for activating or deactivating a treatment beam to treat the anatomical body part
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
Based on the internal breathing curve, a control signal to a treatment unit for activating or deactivating a treatment beam to treat the anatomical body part (col 2, lines 10-30, “By turning the beam on-and-off based on the phase of the patient's respiration cycle, a more accurate treatment of the tumor is possible”; col 4, lines 6-27; col 7-8, “In some facilities, the final isocenter of a plan may be shifted from the initial isocenter marked in a virtual simulation system. It is usually verified in a conventional simulator by comparing reference DRR images with fluoroscopic images or simulation films. Human subjective error is one of the major sources of uncertainty in the isocenter verification (or simulation) process. The present invention addresses this problem by providing a dynamic treatment simulation system integrated with simulator to extend its functionalities”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to incorporate modulating the treatment beam based on the respiratory phase breathing curve data as taught by Yan because human subjective error can lead to mistreatment and a dynamic treatment simulation system enhances functionality and accuracy of dose to target tissues (col 8, lines 35-60). 
Regarding claim 33, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 31. Primary reference Foo further fails to teach:
wherein when the treatment beam is activated, the treatment beam is emitted onto the anatomical body part based on the current movement phase data.
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
wherein when the treatment beam is activated, the treatment beam is emitted onto the anatomical body part based on the current movement phase data. (col 2, lines 10-30, “By turning the beam on-and-off based on the phase of the patient's respiration cycle, a more accurate treatment of the tumor is possible”; col 4, lines 6-27; col 7-8, “In some facilities, the final isocenter of a plan may be shifted from the initial isocenter marked in a virtual simulation system. It is usually verified in a conventional simulator by comparing reference DRR images with fluoroscopic images or simulation films. Human subjective error is one of the major sources of uncertainty in the isocenter verification (or simulation) process. The present invention addresses this problem by providing a dynamic treatment simulation system integrated with simulator to extend its functionalities”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to incorporate modulating the treatment beam based on the respiratory phase current movement phase data as taught by Yan because human subjective error can lead to mistreatment and a dynamic treatment simulation system enhances functionality and accuracy of dose to target tissues (col 8, lines 35-60). 
Regarding claim 34, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches:
wherein the sequence of current medical images and the advance medical image are of different medical imaging modalities (As described in the following paragraphs, the advance medical image is a high quality magnetic resonance image with the current medical images being real-time 4D ultrasound imaging; [0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4Dultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”). 
Regarding claim 35, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches:
wherein the image representation of the anatomical body part in the first breathing phase includes geometric and color features of an image of the anatomical body part in the first breathing phase ([0057], when operating in a color Doppler mode, the ultrasound images of the anatomical body part within the breathing phase of the 4D ultrasound images would include color features of the image. The display of the anatomical body part as an ultrasound image is considered to include “geometric features”, as these would be features of the anatomy that are inherently geometric when produced in an image; See also, [0018]; [0023], ultrasound transducer array; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images;  [0037]; [0040], anatomical landmarks within the ultrasound images; [0055]-[0056]).
Regarding claim 36, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further teaches:
wherein determining the first image subset data describing the first image subset of the first current medical image is based on: (1) matching the advance medical image of the advance medical image data with the first current medical image of the current medical image data, and/or (2) matching the first current medical image of the current medical image data with an atlas, wherein the atlas is a model statistically generated based on medical images taken for a plurality of patient bodies ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part. With time “t” forming the advance medical image and the first current medical image, this alignment between both forms of acquired images forms a “matching” feature that teaches to item (1) of the claim. As the second limitation item (2) is claimed in an alternative, it is not read into the broadest reasonable interpretation of the claim, which only requires either (1), or (2), or (1) and (2); [0052]-[0053]).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Foo, in view of Gronningsaeter, in further view of Yan as applied to claim 23 above, and further in view of Kriston (U.S. Pub. No. 20140029812) hereinafter Kriston.
Regarding claim 24, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 23. Primary reference Foo further fails to teach: 
comprising a step of acquiring, at the at least one processor, advance medical image user input data describing an input by a user for selecting the advance image subset from the advance medical image, wherein the advance image subset data is determined, by the the at least one processor, based on the advance medical image user input data.
	However, the analogous art of Kriston of using two imaging modalities to extract feature information from medical images (abstract) teaches:
comprising a step of acquiring, at the at least one processor, advance medical image user input data describing an input by a user for selecting the advance image subset from the advance medical image, wherein the advance image subset data is determined, by the at least one processor, based on the advance medical image user input data (paragraph [0030], lines 1-14; the user identifying the input images to be processed, and the identification of lesions within an organ is considered to be determining the first image subset to be examined; paragraph [0033], lines 15-17; the region of interest is defined in paragraph [0034], lines 10-15; paragraph [0037], lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan with user-defined selection inputs as taught by Kriston because clinical application require specific information to facilitate the registration and segmentation operations, this makes it necessary for in some cases the user to provide information such as a region in a target organ for additional measurements (paragraph [0003], lines 3-10). 
Regarding claim 25, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 23. Primary reference Foo further fails to teach:
wherein the advance image subset data is determined based on automatic determination of the advance image subset, by applying an image segmentation algorithm to the advance medical image.
	However, the analogous art of Kriston of using two imaging modalities to extract feature information from medical images (abstract) teaches:
wherein the advance image subset data is determined based on automatic determination of the advance image subset, by applying an image segmentation algorithm to the advance medical image (paragraph [0038], lines 4-15; specifically lines 11-12; paragraph [0039], lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined fusion imaging of respiration movement of Foo, Gronningsaeter, and Yan with an automated region of interest segmentation algorithm as taught by Kriston because a fully automated system would require less time and input from a user of the computing system and improved imaging accuracy (paragraph [0070], lines 4-10).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Foo, in view of Yan.
Regarding claim 30, primary reference Foo teaches: 
A treatment device (abstract), comprising: 
a computer having a memory and instructions stored thereon, the instructions, when executed by one or more processors of the computer, causing the computer to determine an image representation of an anatomical body part of a patient in a sequence of medical images, the anatomical body part being subject to a periodic breathing movement of the patient ([0018], “treatment volume for respiration” is included in MR and real-time ultrasound, which is considered to be an image representation of the anatomical body part to be treated for a tumor; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]), the computer, when executing the instructions, further implements the steps of: 
acquiring, at the at least one processor, advance medical image data comprising an advance medical image comprising a primary image representation of the anatomical body part ([0018]; [0019], four-dimensional MR and ultrasound images in the “pre-treatment” phase is considered to be time-related advance medical image in a first movement phase. These are medical images, and therefore include a “primary image representation” of the anatomical body part as claimed; [0024], the medical images are acquired and synchronized over a respiration cycle for a treatment volume; [0025]; [0026], [0034], pre-treatment high resolution MR and ultrasound images mapped to treatment 4D ultrasound images; [0037], “as a result of respiration”; [0039]; since the pre-treatment images are acquired over a 4D scale and account for respiration, this advance image data is considered to include a primary representation of the anatomical body part as it includes movement of the target body region across respiration movement); 
acquiring, at the at least one processor, time-related current medical image data describing a sequence of current medical images ([0018]; [0024]; [0025], the ultrasound images may be acquired at different times and fused, where t and t* represent the ultrasound and MR images acquired at different times; [0026]; [0027], the ultrasound array acquires images in real-time; [0034], treatment 4D ultrasound images; [0035], real-time refers to obtaining information or performing tracking while performing radiation therapy;  [0040]; [0041]; [0042];), wherein the sequence comprises 
a first current medical image comprising an image representation of the anatomical body part in the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(𝑟⃗, t) which at a first time t is considered to be a representation of the anatomical body part in the first breathing phase. Since this is an ultrasound medical image, it comprises “an image representation” of the anatomical body part; [0025], U(𝑟⃗, t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement. The CTV is considered to be part of the overall anatomical body part target, as CTV(𝑟⃗, t) changes with respiration motion, and within the ultrasound image forms an image representation of the anatomical body part, see [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the first breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]), and 
at least one tracking current medical image which is different from the first current medical image and comprises an image representation of the anatomical body part in the second breathing phase which is different from the first breathing phase ([0024], the real-time 3D ultrasound images over time (4D images) include U(𝑟⃗, t) which at a time t other than the “first movement phase” above is considered to be a tracking current medical image that shows the CTV at a movement phase different than the first movement phase. This also forms a an “image representation” of the anatomical body part as claimed because it is within the ultrasound images that are acquired. Since the 4D medical images are acquired throughout respiration movement, it will acquire images in both “inhalation” and “exhalation” which are the two “phases” of respiration.; [0025]; U(𝑟⃗, t) is considered to include the CTV (clinical tumor volume) at a specific time, t, or phase of the respiration movement; [0026]; [0027]; [0034], treatment 4D ultrasound images and “reflect the same spatial position of the anatomy at a specific time point” a specific time point is considered to be the second breathing phase; [0035]; [0040]; [0041]; [0042]; [0048]-[0050]; see also the following paragraphs for teachings of the breathing phases being different phases [0018]; [0019]; [0024]; [0027]; [0035]; [0037]; [0039]; as the 4D images are acquired through respiration movement, the different time points that are correlated include different distinct breathing phases)); 
comparing, at the at least one processor, the advance medical image with the sequence of current medical images ([0024]-[0025] describe the comparing of the MR images (which are considered to be the advance medical image when acquired in the pre-treatment phase as described in [0019] and [0034]) and the real-time ultrasound images; [0027], describes the matching between ultrasound and MR images providing a comparing between the anatomical features of both imaging modalities; [0029]-[0030], determine the real-time relationships between structural zones of the images; [0034], MR images acquired in the pre-treatment phase are correlated to the 4Dultrasound images which is considered to be the comparing of the advance medical image with the sequence (4D) of current medical images; [0040], “Various embodiments use ultrasound to provide real-time images of anatomical landmarks and to map those landmarks to a corresponding MR image that has been pre-acquired”; [0041], “In one embodiment, from the real-time ultrasound images acquired during radiation therapy, U.sub.rad([right arrow over (r)], t*), the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”; see also [0046]; [0048]-[0052]; and [0053] which further describe the comparing of real-time images with advance images including the similarity further cited with respect to the limitations below);
determining, at the at least one processor and based on the comparing, that a similarity between the image representation of the anatomical body part in the first current medical image and the primary image representation of the anatomical body part in the advance medical image exceeds a predetermined extent ([0024], the identification of the fiducial markers in both sets of images and linking of the corresponding markers is considered to be a calibration or training step as part of the similarity determination of the anatomical region; [0027], describes the matching of anatomical markers between the current medical image and the advance medical image. The anatomical markers within the images form a part of the “image representation” and the “primary image representation” that are used to determine a similarity between the sets of images for further registration and alignment of the images; [0034]; [0037]; [0041], “the anatomical markers, R.sub.2(t*) are identified. These markers are then compared and matched to the set of anatomical markers, R.sub.1(t), that were acquired in the pre-treatment phase of the therapy procedure as diagrammatically illustrated in FIG. 1. The corresponding MR images, M([right arrow over (r)], t*) that were previously acquired are identified”, as the markers are within the image data of the current images and the advance images, these are considered to be the image representation of the anatomical body part, as the markers are anatomical markers; [0044], “Using this comparison, matched MR images may be identified at 108, such as based on images having the closest aligned marker positions.” The “closest aligned marker positions” is considered to be a measure of similarity and exceeding a predetermined extent of alignment; [0046], the real-time images and identified anatomical markers are compared to the calibration set with the matched MR images (advance image) identified based on the “closest aligned marker positions”. This closest alignment is considered to be a measure of similarity between the anatomical features that exceeds a predetermined extent of alignment; [0048], MR images and ultrasound images are synchronized to a one-to-one temporal correspondence; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0052]; [0053])
determining, at the at least one processor and based on the similarity exceeding the predetermined extent, that the primary image representation of the anatomical body part in the advance medical image is in substantially the same first breathing phase as the first current medical image ([0024]; [0025]; [0027], the ultrasound transducer array acquires images in real-time and continuously while the photon beam therapy is occurring Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is matched to the corresponding M(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which indicate that the advance medical image and first current medical image establish a relationship with the same first breathing phase; [0029]; [0034], mapping the treatment 4D ultrasound images to the pre-treatment ultrasound images and “reflect the same spatial position of the anatomy at a specific time point”, as both the ultrasound images and MR images are image representations, this forms a substantially the same anatomical body part image representation in both the current medical image and the advance medical image; [0035]; [0037], transformation tables 84 correlate the ultrasound images 86 with the MR 4D images 88; [0040]; [0041], Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) anatomical markers are compared to matched anatomical markers in the pre-treatment phase of the therapy procedure; [0042]; [0044], anatomical markers in real-time ultrasound images are compared to the anatomical markers from the calibration set; [0046]; [0048], “synchronized such that there is a one-to-one temporal correspondence between the MR and ultrasound images”; [0049], describes the correlation between the anatomical markers between the pre-treatment phase and the real-time images with a mathematical relationship enabling mapping between the image sets; [0050], “Also, in the treatment phase, the anatomical or fiducial marker positions, R.sub.2(t*), that have been identified may be compared to that in the calibration or pre-treatment phase, R.sub.1(t). During the treatment phase, it should be noted that the comparisons between R.sub.2(t*) to R.sub.1(t) yield the correct identification of the MR image, M([right arrow over (r)], t*) that corresponds to U.sub.rad([right arrow over (r)],t*) and using only the real-time ultrasound image, U.sub.rad([right arrow over (r)], t*), a corresponding, high spatial resolution and high contrast definition MR image, M([right arrow over (r)], t) that represents the anatomy at time t=t* may be displayed and utilized in controlling the radiation therapy beam.”; [0051]-[0053]); 
determining, by the at least one processor and based on the advance medical image data and the current medical image data, first image subset data describing a first image subset of the first current medical image, the first image subset comprising the image representation of the anatomical body part in the first breathing phase ([0024], fiducial markers are determined based on anatomical markers throughout respiration, with the correlated images between the pre-treatment and real-time including the first breathing phase; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset. As this is within the ultrasound images, it comprises the image representation of the anatomical body part; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035], “the PTV can be modified dynamically and/or in real-time to adapt the treatment volume to track or map the tumor volume as the volume changes position or deforms during respiration”; [0037], “Additionally, various embodiments may also, in real-time, re-compute and modulate the PTV in response to changing location and/or shape of the CTV as a result of respiration”; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050], further describe the segmented tumor volume tracked within the breathing phases); 
wherein the first image subset consists of image information from the first current medical image that is less than a total image information contained in the first current medical image ([0024], fiducial markers are determined based on anatomical markers; [0025]; [0026], the CTV is considered to be the anatomical body part clinical tumor volume and CTV(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t)  corresponding to first image subset data describing the anatomical body part in the first image subset; [0027], the matching anatomical markers including tumor volume matching between the image datasets; [0029]; [0034], spatial disposition of the critical organs and tissues in the treatment target area; [0035]; [0039]-[0042]; [0043], the tumor volume is segmented out at 98; [0044]-[0050])
determining, by the at least one processor and based on the current medical image data and the first image subset data, subset tracking data describing at least one tracked image subset in the at least one tracking current medical image, the at least one tracked image subset comprising the image representation of the anatomical body part ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part. As the data is within the real-time ultrasound image, this is comprising the image representation of the anatomical body part; [0052]-[0053]).
Wherein the subset tracking data is determined for each of the at least one tracking current medical images ([0024]-[0026]; [0027]; [0029]; [0034]; [0035]; [0039]-[0050]; [0051], the target tumor volume that was previously segmented in the pre-treatment phase may be displayed in real-time from the correct identification of the MR image that corresponds to the currently acquired real-time ultrasound image Urad(                        
                            
                                
                                    r
                                
                                →
                            
                        
                    , t) which is considered to be subset tracking data with mapping of R2(t*) to R1(t) the PTV and target tumor volume is considered to be a representation of the anatomical body part; [0052]-[0053])
a medical imaging device for acquiring the current medical image data ([0018]; [0019]; [0020]; [0023]; [0055]-[0066]); 
an irradiation unit for emitting a treatment beam to the patient's body, wherein the computer is operatively coupled to the medical imaging device to acquire the current medical image data and to the irradiation unit to issue control signals for emitting the treatment beam ([0020], LINAC for performing radiation therapy; [0026]; [0027]-[0030]; [0035]; [0037]-[0040]; [0044]-[0050]).
Primary reference Foo further fails to teach:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data tracking a position of the image representation of the anatomical body part in the sequence of current medical images that respectively correspond to one of the plurality of breathing phases
However, the analogous art of Yan of dynamic treatment for radiation therapy throughout respiration phases (abstract) teaches:
acquiring, at the at least one processor, time-related current movement phase data comprising positional information of the anatomical body part in a plurality of breathing phases, the plurality of breathing phases comprising at least a first breathing phase and a second breathing phase (col 4, lines 24-27, lines 49-55; col 7, lines 54-61, the phase movement information of the patient’s entire breathing cycle (“several respiratory cycles”) include both inhalation and exhalation which are considered to be the first and second breathing phases. The movement phase data is acquired from the images which teaches to primary reference Foo for image analysis)
determining, by the at least one processor and based on the current medical image data and the subset tracking data and the current movement phase data, internal breathing curve data tracking a position of the image representation of the anatomical body part in the sequence of current medical images that respectively correspond to one of the plurality of breathing phases (figure 8, respiratory phase indicator 30; col 7, lines 7-30, lines 54-61, teach to the use of the respiratory phase indicator, which in the combined invention, uses the data acquired by the Foo reference in the image analysis (current medical image data, subset tracking data, current movement phase data). Yan teaches to internal breathing curve data acquired from the respiratory phase indicator 96 which uses a radiopaque marker 60 which is viewable in both the fluoroscopic imaging stream (current medical images) and the DRR images (advance medical images), and include the breathing phases of the respiratory cycle (see col 7, lines 56-61) and relate to a position of the marker in relation to the patient’s anatomical body part that moves during the imaging process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo to include the movement phase data across multiple phases as well as breathing curve data as taught by Yan because it is provides precise measurement of breathing phases throughout several breathing cycles (col 7, lines 54-61). This additional precision enables more accurate prediction of the movement of related tissue structures, and limits side-effects such as increased radiation dose (col 8, lines 29-34).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Foo, in view of Gronningsaeter, in further view of Yan as applied to claim 17 above, and further in view of Mostafavi (U.S. Pub. No. 20040116804) hereinafter Mostafavi. 
Regarding claim 32, the combined references of Foo, Gronningsaeter, and Yan teach all of the limitations of claim 17. Primary reference Foo further fails to teach:
wherein the image positions of the anatomical body part in the sequence of current medical images is visually highlighted by:
 framing the image representation of the anatomical body part in the first image subset, and framing the image representation of the anatomical body part in the at least one tracked image subset
However, the analogous art of Mostafavi of a method for generating images of a patient representative of motion across a time interval (abstract) teaches:
wherein the image positions of the anatomical body part in the sequence of current medical images is visually highlighted by:
 framing the image representation of the anatomical body part in the image subset, and framing the image representation of the anatomical body part in the at least one tracked image subset ([0143], “In an embodiment, a visual display border can be formed around region(s) of interest in the fluoro video 1214. For example, a box-like display border can be drawn around a tumor shown in fluoro video 1214. Alternatively, a display border generally matching the shape of a tumor can be drawn around that tumor. The visual display border can be used to simulate the shape of an applied radiation beam. During playback, the movement of the tumor in relation to the visual display border at particular points in the motion signal range can help determine the proper boundaries of the treatment intervals.”; see also [0144]-[0145]; [0146], “According to another embodiment, an area of the fluoroscope image is tracked from frame to frame using template matching. A template is selected in the first frame by drawing a box around the area of tumor or another landmark whose motion is correlated with tumor. This area under the box is used as a template that searched for in the next frame of the video segment”; [0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined respiratory fusion imaging of respiratory movement of Foo, Gronningsaeter, and Yan to include the visual display border formed around the region of interest throughout the subset of the images as taught by Mostafavi because the movement of the tumor in relation to the visual display border at particular points in the motion signal range can help determine the proper boundaries of the treatment intervals ([0143]). By providing the user with additional visual feedback to position of the tumor or region of interest, more accurate treatment can be delivered to the target site. 

Response to Arguments
Applicant's arguments filed 6/03/2022 have been fully considered but they are not persuasive. Responses to each of the applicant’s arguments are detailed below. 
Regarding the applicant’s arguments on page 14 of the remarks, the applicant provides an overview of teachings of the Foo reference that uses anatomical markers within the ultrasound and MR images to provide a registration between each of the imaging modalities over time with respect to a respiratory breathing curve. The applicant further argues regarding the PTV and CTV as well as figure 2 of the Foo reference, that these regions depicted in the figure are only indirectly related and therefore would not teach to the applicant’s claimed invention. The applicant thus argues that when the markers are used to determine the transformation between the two imaging modalities, that these markers (depicted as element 62 in figure 2) would fail to teach to the image representation of the anatomical body part as claimed. As the applicant’s claimed invention includes claimed elements of overall medical image data, the image representation of an anatomical body part being subject to periodic breathing movement, a first image subset, as well as tracked image subsets, each of these elements are related to the overall medical images being processed and therefore include different portions or subsets of the data. As with the ultrasound and MR images that include the anatomical markers (element 62 in figure 2), the PTV (element 60 in figure 2), and the CTV (element 64 of figure 2), each of these elements form different aspects of the anatomical body part subject to a periodic breathing movement of a patient. As shown in figure 2, each of these elements are part of the anatomical body part and are all subject to a periodic breathing movement of a patient. In the teachings of the Foo reference, the anatomical body part will not be only a tumor to be treated, but also the healthy tissue in the surrounding area. Therefore, each of these elements form the anatomical body part. This periodic breathing movement is what requires the transformations of R1(t) or R2(t*) markers acquired based on the magnetic resonance and ultrasound images. As these markers are anatomical markers that are located as part of the anatomical body part ([0024], “appropriate anatomical markers”; [0027]; [0029]; and figure 2) within the images and are tracked as part of the image data (rather than electromagnetic or electronic trackers as in other related prior art), they are included in the image representation of the anatomical body part. As the PTV and CTV are subsets of the overall anatomical body part visible in the acquired MR and ultrasound images, these regions form image subsets of the data that are also tracked over time based on the initial indirect linkage of the anatomical markers with each of the two sets of images. As the claim requires that the similarity is based on the image representation of the anatomical body part and not the subset data that is further processed (and also comprises the image representation of the anatomical body part), the teachings of the Foo reference to this determination of the matching of the anatomical markers in each of the datasets during the breathing phases to be adequately teaching to the broadest reasonable interpretation of the claim. Therefore, any more narrow reading of the applicant’s claimed invention to require a further differentiation between the teachings of the Foo reference to the indirect linkage between the anatomical markers, the CTV, and the PTV would not be required in light of the current broadest reasonable interpretation of the claims. On page 16 of the remarks, the applicant further argues that the Foo reference is silent as to whether the Foo reference teaches that the anatomical markers form a “representation of the anatomical body part”. The current interpretation of the Foo reference is that the markers R1(t) or R2(t*) are anatomical in scope and therefore as detailed in the cited portions above and in figure 2 (markers 62 are depicted as following an anatomical contour), represent a movement of the anatomical body part throughout the respiration cycle. If the markers did not form a representation of the anatomical body part, the Foo reference process would not be capable of determining alignment between the anatomical region across the ultrasound and MR image datasets. As the markers are within the images and position data regarding the markers are acquired from the images, the markers are also considered to teach to an “image” representation of the anatomical body part as well, as they require image-based movement tracking of the anatomical body part. 
For these reasons, the applicant’s arguments have been considered but are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791